EXAMINER’S AMENDMENT
The title has been amended to read as follows:
Equipment Control Device and Method, Utilizing Basal Metabolism Data Calculated from Estimated Characteristics of a Person Based on Detected Visible Light Image Data and Corresponding Thermal Image Data
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
None of the prior art of record, neither alone nor in combination, is deemed to fairly or reasonably teach or suggest the instantly claimed wherein the person region detector includes, a body temperature region detector to detect a person candidate region as a contiguous region in the thermal image whose pixels fall within a preset temperature range; a face detector to detect a person's face in the visible light image and wherein the person region detector determines that the person candidate region detected by the body temperature region detector corresponds to the detected person region by confirming that a position of the person's face detected by the face detector, when transformed into coordinates of the thermal image, is within the person candidate region wherein the person feature detector estimates at least one of a person's sex and age exclusively from image data of the visible light image in the person's face detected by the face detector, wherein the person feature detector estimates at least one of height and weight of the person occupying the detected person region exclusively from image data of the thermal image in the detected person region, and wherein the person feature detector calculates the basal metabolism of the person from the at least one of the person's sex and age and the at least one of the height and weight of the person occupying the detected person region (or similar language in each of the independent claims), when taken in combination with the other instantly claimed elements of Applicant’s invention.
The cited prior art teaches that (1) control of equipment based upon basal metabolism was known in the art (Applicant’s Admitted Prior Art, as presented in the final Office action mailed 26 October 2020), (2) calculating basal metabolism from data related to a person’s gender, age, height and/or weight was known in the art (Applicant’s Admitted Prior Art and/or the Hayden-William article, as presented in the final Office action mailed 26 October 2020), (3) detecting a person’s gender, age, height and/or weight using either/both visible image data and thermal image data was known in the art (Brown et al. (US 2010/0106707), as presented in the final Office action mailed 26 October 2020), and (4) establishing a correspondence between target features/regions of a visible light image and target features/regions of a thermal image was known in the art the person feature detector estimates at least one of a person's sex and age exclusively from image data of the visible light image in the person's face detected by the face detector, wherein the person feature detector estimates at least one of height and weight of the person occupying the detected person region exclusively from image data of the thermal image in the detected person region, and wherein the person feature detector calculates the basal metabolism of the person from the at least one of the person's sex and age and the at least one of the height and weight of the person occupying the detected person region, as instantly claimed in each of the independent claims.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (8am-4pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
1/14/21